Case: 20-40619      Document: 00515800174         Page: 1    Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  March 29, 2021
                                   No. 20-40619                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bruce Allen Rutherford,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-41-1


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Bruce Allen Rutherford, federal prisoner # 27006-078, has moved for
   leave to proceed in forma pauperis (IFP) on appeal from the denial of his self-
   styled motion under Federal Rule of Civil Procedure 52 in which he contested
   the factual basis supporting his guilty plea conviction for possession of child
   pornography. To appeal IFP, Rutherford must make the necessary economic


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40619      Document: 00515800174           Page: 2    Date Filed: 03/29/2021




                                     No. 20-40619


   showing and assert nonfrivolous issues on appeal. See Carson v. Polley, 689
   F.2d 562, 586 (5th Cir. 1982); see also Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997); Fed. R. App. P. 24(a).
          Regardless of whether he is able to afford the costs of litigation without
   undue hardship or deprivation of life’s necessities, see Adkins v. E.I. DuPont
   de Nemours & Co., 335 U.S. 331, 339 (1948), Rutherford has not raised a claim
   that is arguable on the merits, see Howard v. King, 707 F.2d 215, 220-21 (5th
   Cir. 1983). He effectively seeks to appeal from a motion that is unauthorized
   or meaningless or that does not permit him to obtain the relief that he seeks.
   See, e.g., United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Federal Rule
   of Civil Procedure 52 does not apply to criminal matters, see Fed. R. Civ.
   P. 1; Fed. R. Civ. P. 52, and Federal Rule of Criminal Procedure 52, which
   does apply, is inapposite and does not provide a basis for Rutherford to attack
   collaterally his conviction, see Fed. R. Crim. P. 52; United States v. Frady,
   456 U.S. 152, 163 (1982). If the motion was treated as a 28 U.S.C. § 2255
   motion, his challenge to the factual basis would not be cognizable because he
   unsuccessfully raised a similar claim on appeal. See United States v. Kalish,
   780 F.2d 506, 508 (5th Cir. 1986). Because he has a § 2255 motion pending
   in the district court, any possible amendment or filing implicating that motion
   should be presented in connection with that ongoing proceeding. See Fed.
   R. Civ. P. 15(a)(1), (2). Rutherford otherwise has not shown that he has a
   nonfrivolous challenge to the disposition of his motion. See Howard, 707 F.2d
   at 220-21.
          Accordingly, the appeal is DISMISSED as frivolous. See Baugh, 117
   F.3d at 202 n.24; Howard, 707 F.2d 220-21; see also 5th Cir. R. 42.2. The
   IFP motion is DENIED. See id. Rutherford is ORDERED to pay a
   sanction of $100 to the clerk of this court, and he is BARRED from filing in
   this court or any court subject to this court’s jurisdiction a challenge to his
   conviction and sentence until the sanction is paid, unless he obtains leave of



                                          2
Case: 20-40619     Document: 00515800174          Page: 3   Date Filed: 03/29/2021




                                   No. 20-40619


   the court in which he seeks to file such challenge. Rutherford is once again
   WARNED that any repetitive or frivolous filings in this court or any court
   subject to this court’s jurisdiction will invite the imposition of further
   sanctions, including dismissal, monetary sanctions, and restrictions on his
   ability to file pleadings in this court and any court subject to this court’s
   jurisdiction.




                                         3